Whebe, in a suit commenced to settle copartnership accounts, and to determine the rights of the claimants of several distinct interests in different portions of the copartnership assets, a decree is made declaring the rights, in part, of the several parties, and referring the cause to a master, to take the accounts and to report thereon, and on the coming in of the report a final decree is made, which is appealed from to the Court of Appeals, the interlocutory as well as the final decree is open to review.
In an action of this nature, all the persons having liens upon, or direptly interested in, the copartnership assets, should be made parties. There being a defect in this respect in the case first above mentioned,"the decree was reversed and the cause remitted to the Supreme Court, to the end that the proper parties might be added, and other proceedings had in that pourt.
The objection of want of parties not having been taken in the answer, no costs were allowed. .
The second case related mainly to the same copartnership transactions, and was subject to a like objection. But as the whole matters could be, and should be adjusted in one suit, this was unnecessary. The bill was therefore dismissed, but without costs.